Case 8:19-cv-00710-MSS-TGW Document 121 Filed 03/04/20 Page 1 of 2 PagelD 3658

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UMG RECORDINGS, INC., et ai.,
Plaintiff,
Vv. CASE NO. 8:19-cv-710-T-35TGW
BRIGHT HOUSE
NETWORKS, LLC,
Defendant.
/
ORDER

THIS CAUSE came on to be heard upon the Plaintiffs’
Expedited Motion for Continuance of March 9, 2020 Deadline to Produce
Documents (Doc. 120).

It is, upon consideration

ORDERED:

That the Plaintiffs’ Expedited Motion for Continuance of
March 9, 2020 Deadline to Produce Documents (Doc. 120) is hereby
GRANTED. Accordingly, the plaintiffs’ deadline to produce documents
responsive to RFP 2, 3 and 5 is extended to May 1, 2020. Additionally, the
plaintiffs’ deadline to produce documents responsive to RFP 8 is extended
until 30 days after the plaintiffs’ objection is ruled upon, in the event the

objection is denied. The plaintiffs are cautioned that additional extensions
Case 8:19-cv-00710-MSS-TGW Document 121 Filed 03/04/20 Page 2 of 2 PagelD 3659

of time are disfavored.

By
DONE and ORDERED at Tampa, Florida, this ‘f ‘day of

Pus Bove
THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

March, 2020.

 
